 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Directorissued andduly served upon the partieshis report on election, challenged ballots, and recommenda-tions totheBoard, recommending that the challenge to theballotofWilliam F. Sutton be overruled. Thereafter, onOctober 1, 1953, the Petitioner filed exceptions tothe RegionalDirector'sreport.On October 7, 1953, the Intervenor fileda document in opposition to the exceptions.The Petitioner challenged the ballot of William F. Sutton.In its Decision and Direction of Election the Board, in ac-cordance with the Petitioner's request,included Sutton in theunitand found that he was eligible to vote as a regularpart-time employee. The Petitioner now contends that Suttonshould be disqualified from voting on the ground that therehas been a reduction in his working hours. The RegionalDirector's investigationdisclosesthat since November 5,1951, Sutton has worked regularly for the Employer on apart-time basis. Between that date and January 1953 Suttonnormallyworked about 1Z to 14 hours per week. Duringthe summer monthsbeginningJuly 4, 1953, and continuingto the date of the investigation, he regularly worked 4 hourseachweek.2 The EmployerstatesthatbeginningOctober1953 his working hours will increase.As it is clear from the foregoing that Sutton is a regularpart-time employee, we find, in accordance with our usualpolicy, that he is eligible to vote in the election. 3 Accordingly,we adopt the Regional Director's recommendation and herebyoverrule the challenge to Sutton's ballot.[The Board directed that the Regional Director for theTenthRegion shall, pursuant to National Labor RelationsBoard Rifles and Regulations, within ten (10) days from the dateof this Direction, open and count the ballot of William F. Suttonand serve upon the parties a supplemental tally of ballots.]I Although the Employer stated at the representation hearing that it expected Sutton'swork to increase during the summer, his work decreased because of the seasonal declinein the operations of the television station.3Cf.The Independent, Inc., 96 NLRB 192; Central Florida Broadcasting Company, 94NLRB 473.WINTER STAMPING COMPANYandLODGE NO. 1416, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, Petitioner.Case No. 13-RC-3483. November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Richard B.Simon, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.107NLRB No. 6. WINTER STAMPING COMPANY15Upon the entire record in thiscase,theBoard finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labororganizationsinvolved claim to representcertain employees of the Employer.'3.A question affectingcommerce existsconcerning the rep-resentationof employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act. TheEmployer and the Intervenor contend that their contract ofApril 8, 1952,constitutesa bar to this proceeding. Thecontract provides that it is for a 1-year term and will renewitself automatically from year to year "unless either partynotifies the other in writing of their desire to modify theagreement at least 60 days prior to the yearly expirationdate." It further provides that, "Any notice of desire tomodify shall contain all proposed changes and modificationsand the balance of this agreement shall be in full force andeffect until agreement is reached of such proposals." OnJanuary 21, 1953, more than 60 days prior to the expirationdate of the agreement, the Intervenor notified the Employerinwriting that it desiredto negotiatefor a wageincrease,fringe benefits, and better working conditions. On February16,1953, the Employer by letter pointed out that the Inter-venor's notice failedto containany proposals for changes,as required by the contract, and that the submission of suchproposalswould facilitate negotiations.On February 19,1953, the Intervenor wrote another letter setting forth thosemattersregardingwhich it desired to negotiate, but notspecifying desired changes in detail. Thereafter, the partiesmet and negotiated a wage increase and a wage dividendplan which were reduced to writing on or about April 1, 1953,as supplementalagreementsto the previous contract, butwere not signed by both parties, although they were sub-sequently put into effect. While the parties agreed to continuein effect the unchanged terms of the previous contract, noagreement to this effectwas signed.The petition in thiscase was filed on July 29, 1953.Itisclear from the language of the contract, which doesnotmake any provision for notice of termination, that theparties intended that a notice to modify would prevent theautomatic renewal of the contract.$ However, the Intervenorand the Employer contend that the notice of January 21 was notin proper form because it failed to specify the proposed changesIFederal Labor Union No. 22494, AFL, intervened at the hearing on the basis of a con-tractual interest.2 The Employer contends in its brief that the primary issue is union recognition andthat,therefore,only a notice by "any interested party" prior to the automatic renewaldate of the contract, requesting a change in bargaining representative, would prevent thecontract from renewing automatically and from constituting a bar to a subsequent petition.As the contractual language does not support this contention we find no merit in it. 16DECISIONSOF NATIONAL LABOR RELATIONS BOARDandmodifications of the Intervenor, and that such noticetherefore did not terminate the contract. We do not agree. Itis clear from the fact that the Employer proceeded to negotiatewith the Intervenor despite the defect in its January 21notice; that such defect was not deemed substantial by eitherparty and was waived by them.3 Inasmuch as the agreementsreached by negotiation were never signed by both parties,they also cannot serve as a bar to this petition .4 Finally,the provision in the original contract which continues thatcontractuntilagreement is reached on proposed modifi-cations does not preserve the original agreement as a bar,as the Board consistently finds that such extension agree-ments are of indefinite duration and. cannot bar a representa-tion petition.r,4.We find that all production and maintenance employeesemployed by the Employer at its Goshen, Indiana, plant,excluding office clerical employees, professional employees,guards, and supervisors as defined in the Act, constitutean appropriate unit for the purposes of collective bargainingwithin themeaningof Section 9 (b) of the Act.6[Text of Direction of Election omitted from publication.]Chairman Farmer took no part in the consideration ofthe above Decision and Direction of Election.SPaducah Battery Company, 88 NLRB 32.4Monarch Silver King, Inc., 94 NLRB 295.5 The Curtiss Way Corporation, 105 NLRB 642.6 Theparties stipulatedthat thisunit is appropriate.WESTINGHOUSE ELECTRIC CORPORATIONandFEDERA-TIONOF WESTINGHOUSE INDEPENDENT SALARIEDUNIONS, Petitioner. Case No. 4-RC-2050. November 10,1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene M.Levine, hearing officer. The hearing officer's rulings madeatthehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within themeaningof the Act.2.The labororganizationsinvolvedclaim to representcertain employees of the Employer.3.InternationalUnion of Electrical, Radio and MachineWorkers, CIO, and its Local 401, herein collectively called1.07NLRB No. 7.